Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 03/07/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further search the Examiner has found prior art (FRANKEL et al., 2002/0073922) that teaches the newly amended claim subject matter, which will be explained below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NAGATO et al., (U.S. Pub. No, 2017/0260626), hereinafter referred to as "Nagato", and in view of  FRANKEL et al., (U.S. Pub. No. 2002/0073922), hereinafter referred to as "Frankel".



Nagato shows, with respect to claim #1, a  method of processing an oxygen-containing workpiece, the method comprising: controlling (controller fig #1, item 241a-241f)) a fluorine concentration (concentration of the HF gas supplied into the processing chamber [fig. #1, item 201] is thereby controlled, paragraph 0090) in the oxygen-containing workpiece (fig. #4, item 200; SiO; paragraph 0045) based on at least one of a kind of a fluorine-containing processing gas (paragraph 0099, 0101-0102), a processing temperature (paragraph 0037) and a processing pressure used for processing the oxygen-containing workpiece (paragraph 0034, 0045).

Nagato substantially shows the claimed invention as shown above.
Nagato fails to show, with respect to claim #1, a method wherein the controlling the fluorine concentration is performed by selecting whether the fluorine-containing processing gas in a non-plasma state is supplied to the oxygen-containing workpiece or the fluorine-containing processing gas is activated by a remote plasma and supplied to the oxygen-containing workpiece as a fluorine-containing processing radical.

Frankel teaches, in similar method for controlling oxides on surfaces, with respect to claim #1, a method of providing fluorine radicals in a remote plasma formed using reactive gases to clear the wafer of the unwanted oxides that may exist on the surface of trench (fig. #20a, item 1102) (paragraph 0186, 0198).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein the controlling the fluorine concentration is performed by selecting whether the fluorine-containing processing gas in a non-plasma state is supplied to the oxygen-containing workpiece or the fluorine-containing processing gas is activated by a remote plasma and supplied to the oxygen-containing workpiece as a fluorine-containing processing radical, into the method of Nagato, with the motivation that this solves the problem of the existence of native oxides, which act as a barrier layer preventing dopants from diffusing into the substrate, as taught by Frankel.


Nagato shows, with respect to claim #2, a method wherein the fluorine-containing processing gas is supplied to the oxygen-containing workpiece in a non-plasma state (paragraph 0099).

Nagato shows, with respect to claim #3 a method wherein the fluorine-containing processing gas is selected to be a ClF3 gas (paragraph 0101).

Nagato shows, with respect to claim #4, a method wherein the fluorine concentration in the oxygen-containing workpiece is controlled further based on a processing time in processing the oxygen-containing workpiece  (paragraph 0091).

Nagato shows, with respect to claim #5, a method wherein the step of controlling the fluorine concentration in the oxygen-containing workpiece includes: processing the oxygen-containing workpiece by supplying the fluorine-containing processing gas to the oxygen-containing workpiece (paragraph 0045, 0099, 0101-0102); and purging, with the fluorine-containing processing gas (paragraph 0110), a processing module used before the processing the oxygen-containing workpiece, and wherein the processing the oxygen-containing workpiece and the purging the processing module are performed simultaneously (paragraph 0114,  0124).

Nagato shows, with respect to claim #7, a method wherein the fluorine concentration in the oxygen-containing workpiece is controlled further based on a processing time in processing the oxygen-containing workpiece (paragraph 0091).

Nagato shows, with respect to claim #8, a method wherein the step of controlling the fluorine concentration in the oxygen-containing workpiece includes: processing the oxygen-containing workpiece by supplying the fluorine-containing processing gas to the oxygen-containing workpiece (concentration of the HF gas supplied into the processing chamber [fig. #1, item 201] is thereby controlled, paragraph 0090); and purging, with the fluorine-containing processing gas (paragraph 0110), a processing module used (cleaned: paragraph 0029) before the processing the oxygen-containing workpiece (substrate) (paragraph 0044), and wherein the processing the oxygen-containing workpiece and the purging the processing module are performed simultaneously (paragraph 0114,  0124).

Nagato substantially shows the claimed invention as shown above.
Nagato fails to show, with respect to claim #8, a method wherein the controlling the fluorine concentration is performed by selecting whether the fluorine-containing processing gas in a non-plasma state is supplied to the oxygen-containing workpiece or the fluorine-containing processing gas is activated by a remote plasma and supplied to the oxygen-containing workpiece as a fluorine-containing processing radical.

Frankel teaches, in similar method for controlling oxides on surfaces, with respect to claim #8, a method of providing fluorine radicals in a remote plasma formed using reactive gases to clear the wafer of the unwanted oxides that may exist on the surface of trench (fig. #20a, item 1102) (paragraph 0186, 0198).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the controlling the fluorine concentration is performed by selecting whether the fluorine-containing processing gas in a non-plasma state is supplied to the oxygen-containing workpiece or the fluorine-containing processing gas is activated by a remote plasma and supplied to the oxygen-containing workpiece as a fluorine-containing processing radical, into the method of Nagato, with the motivation that this solves the problem of the existence of native oxides, which act as a barrier layer preventing dopants from diffusing into the substrate, as taught by Frankel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #6 are rejected under 35 U.S.C. 103 as being unpatentable over NAGATO et al., (U.S. Pub. No, 2017/0260626), hereinafter referred to as "Nagato" as modified by FRANKEL et al., (U.S. Pub. No. 2002/0073922), hereinafter referred to as "Frankel" and in further view of Kitayama et al., (U.S. Pub. No. 2007/0087579), hereinafter referred to as " Kitayama ".

Nagato as modified by Frankel, substantially shows the claimed invention as shown in the rejection above. 
Nagato as modified by Frankel, fails to show, with respect to claim #6, a method wherein the fluorine-containing processing gas is activated by remote plasma and supplied to the oxygen-containing workpiece as a fluorine-containing radical.

Kitayama teaches, with respect to claim #6, a method wherein there is connected a remote plasma unit (fig. #1, item 11), and Ar and F  which have been activated by this remote plasma unit, are supplied to the processing chamber (paragraph 0029) of which a substrate is operated on wherein the substrate, by various processes, has been exposed to a oxygen containing gas (HfO2) as a pre-coating process, a process of depositing a high quality HfO2 film to the substrate (paragraph 0034, 0061).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method wherein the fluorine-containing processing gas is activated by remote plasma and supplied to the oxygen-containing workpiece as a fluorine-containing radical, into the method of Nagato as modified by Frankel, with the motivation this provides a  cleaning process for the devices, as taught by Kitayama.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
05/07/2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898